 In the Matter of THE SANDS MANUFACTURING COMPANYandMECHANICS EDUCATIONAL SOCIETY OF AMERICACase No. C-33-Decided April 17, 1936Water HeaterIndustry-Unit Appropriate for Collective Bargaining:produc-tion and maintenanceemployees-Representatives:proof of choice:member-ship inunion-CollectiveBargaining:refusal to meet representatives ; bar-gaining with individual employees;employer's duty, as affected by temporaryshut-down-ConditionofEmployment:join rivalunion-Employee Status:during temporary shut-down;duringlockout-Discrimination:lockout ; non-reinstatement following temporaryshut-down-Reinstateinent Ordered-BackPay:awarded.Mr. Nathan WittandMr. Harry L. Lodishfor the Board.Stanley & Smoyer,byMr. W. K. StanleyandMr. Harry E. Smoyer,of Cleveland, Ohio, for respondent.Brooker & Brooker, by Mr. William L. Brooker,of Cleveland, Ohio,for Mechanics Educational Society of America.Mr. Joseph Rosenfarb,of counsel to the Board.DECISIONSTATEMENT OF CASEOn October 14, 1935, the Mechanics Educational Society of Amer-ica, hereinafter called the MESA, filed with the Regional Directorfor the Eighth Region a charge that the Sands Manufacturing Coin-.pany, Cleveland, Ohio, hereinafter called the respondent, had en-gaged in and was engaging in unfair labor practices within themeaning of the National Labor Relations Act, approved July 5,1935, hereinafter called the Act.On November 12, 1935, the Boardissued a complaint signed by the Regional Director for the EighthRegion alleging that the respondent had committed unfair laborpractices within the meaning of Section 8, subdivisions (1), (3) and(5) and Section 2, subdivisions (6) and (7) of the Act.The com-plaint alleges in substance :1.On or before June 15, 1935, a majority of the employees in theproduction and maintenance departments of the plant of the respond-ent had designated the MESA as their collective bargaining represen-tative, and that at all times since the MESA had been the exclusive546 DECISIONS AND ORDERS547representative of the employees in such unit for the purposes ofcollective bargaining.2.On June 15, 1935, an agreement for a period to March 1, 1936was entered into between the respondent and the MESA concerningrates of pay, hours of work and other conditions of employment.3.On July 23, 1935, August 21, 1935 and on other dates duringthe months of July and August, 1935 the respondent notified 75 ofits production and maintenance employees that their services wouldnot be required during a temporary and indefinite period.4.On September 3, 1935 the respondent entered into a collectiveagreement covering rates of pay, hours of employment and otherconditions of employment of its production and maintenance em-ployeeswith the International Association ofMachinists for aterm beginning September 3, 1935 and ending September 3, 1936.5.On or about September 6, 1935, and at various times thereafter,the respondent hired in its production and maintenance depart-ments certain persons not theretofore employed by the respondent,and recalled to employment certain of the 75 employees laid offtemporarily, but refused to recall to employment 48 of the 75 for thereason that they were members of the MESA and had engaged inconcerted activities for the purpose of collective bargaining.6.The acts of the respondent constitute unfair labor practicesaffecting commerce, within the meaning of Section 8, subdivisions(1), (3) and (5) and Section 2, subdivisions (6) and (7) of the Act.The complaint and the accompanying notice of hearing were dulyserved upon the respondent and upon the MESA. Thereafter therespondent filed its answer to the complaint alleging,inter alia,asfollows:1.The National Labor Relations Act is unconstitutional because itviolates the 4th, 5th and 10th Amendments to the Constitution of theUnited States.2. It is an Ohio corporation, organized in,1913, has its principaloffice and place of business in the County of Cuyahoga and State ofOhio, and is engaged in the manufacture, sale and distribution ofgas and kerosene water heaters. It obtains its raw materials partlyfrom without and partly from within the State of Ohio and itsproducts are shipped to destinations within and without the Stateof Ohio.3.The MESA was not the representative for purposes of collectivebargaining designated by a majority of the production and mainte-nance employees but only had the right to accompany the committeechosen by the employees for that purpose in their dealings with therespondent. 548NATIONAL LABOR RELATIONS BOARD4.The employees discharged by the respondent during July andAugust were dismissed because of lack of work.5.The shutdown of the plant on August 21, 1935 occurred becausethe respondent considered the agreement of June 15, 1935 had beenviolated by the employees' committee.6.The agreement of September 3, 1935, entered into between therespondent and the International Association of Machinists was nota closed shop agreement and was cancelled by mutual consent of theparties on or about September 10, 1935.7.Upon the reopening of the plant on or about September 3, 1935,the respondent did not recall to employment a large number ofworkmen previously employed by it, but with the exception of a few,none of its previous employees had applied to it for reemployment.8.The respondent did not discharge or refuse to reinstate anyemployees because they belonged to the MESA and had engaged inconcerted activities for the purpose of collective bargaining.9.The respondent did not commit unfair labor practices withinthe meaning of Section 8, subdivisions (1), (2) and (3) of the Act.A hearing commencing November 25, 1935 and continuing to andincluding November 30, 1935, was held in Cleveland, Ohio, beforeSaul S. Danaceau, duly designated by the Board as Trial Examiner.Full opportunity to be heard, to cross-examine witnesses and to pro-duce evidence bearing upon the issues was afforded to all parties.On December 26, 1935 the Trial Examiner duly filed with theRegionalDirector an Intermediate Report in accordance withArticle II, Section 30 of National Labor Relations Board Rules andRegulations-Series 1.The Trial Examiner found, that the re-spondent had committed unfair labor practices within the meaningof Section 8, subdivisions (1) and (3) of the Act, and recommendedthat the respondent cease and desist from interfering and coercing itsemployees in the rights guaranteed by the Act, and reinstate to theirformer positions the employees discharged, but without back pay.The motions of the respondent to dismiss the complaint made andrenewed during the hearing were overruled by the Trial Examiner.Exceptions to the Intermediate Report were filed by both parties inaccordance with Article II, Section 32 of National Labor RelationsBoard Rules and Regulations-Series 1.Thereafter oral argumentwas held before the Board at which the respondent participated byits counsel, who also filed a brief.Upon the entire record in the case, the stenographic report of thehearing and all the evidence, including oral testimony, documentaryand other evidence offered and received at the hearing, the Boardmakes the following : DECISIONS AND ORDERS549FINDINGS OFFACT1.THE RESPONDENT AND ITS BUSINESSThe respondent is a corporation organized in 1913 under the lawsof the State of Ohio. It has its principal office and place of businessin the City of Cleveland, County of Cuyahoga, State of Ohio. It isengaged in the manufacture, sale and distribution of gas and kerosenewater heaters.The respondent obtains raw materials in the form of brass, cast-ings, sheet iron, steel tanks, tubing, packing material, and miscel-laneous other material from Ohio, Michigan, Connecticut, Massa-chusetts, New York, Illinois, Wisconsin, West Virginia, Virginia andother states.During the period from January 1, 1935 to October 1,1935, its purchases of raw materials totalled $181,828.51, of which thepurchases from within the State of Ohio totalled $106,616.31.The respondent ships and transports tank heaters, storage heaters,instantaneous heaters and valves and other parts produced and soldby it to every state and the District of Columbia.During the periodfrom January 1, 1935 to October 31, 1935, the value of its shipmentstotalled $318,117.08, of which shipments within Ohio were $34,091.17and those outside of Ohio were $284,025.91.The shipments to and from the respondent are by common carrier.Its articles are shipped on consignment to various warehouses, notowned or operated by the respondent, throughout the United States,where they are stored pending the filling of individual orders.Therespondent has representatives in various parts of the United States,who, with the exception of the one in New Jersey, are paid bycommission.The advertising of the respondent is on a nationwide scale.Dur-ing the period January 1, 1935 to October 31, 1935 its disbursementsfor advertising totalled $8,750.48.The operations of the respondent constitute a continuous flow oftrade, traffic and commerce among the several States.II.THE RELATIONS BETWEEN THE RESPONDENT AND ITS EMPLOYEES-THE BACKGROUND OF THE LABOR DISPUTE-APRIL, 1934 TO JUNE 15,1935Early in 1934 the production and maintenance employees of therespondent became members of the MESA, an independent labor or-ganization with headquarters in Detroit, Michigan.All of the em-ployees of the respondent in the production and maintenance depart-ments, exclusive of supervisory and clerical employees, were eligiblefor membership in the MESA. In April, 1934, in a letter to the 550NATIONALLABOR RELATIONS BOARDrespondent, 32 of the production and maintenance employees who hadjoined the MESA, designated a committee of three of their number,Harry Potter, Clarence Dusek and Lada Jindra, to be their repre-sentatives for the purpose of collective bargaining, and requested thatrepresentatives of the MESA be present at the dealings between therespondent and the committee.These 32 employees constitutedpractically all of the employees in the plant at that time.We find that the production and maintenance employees of therespondent constitute a unit appropriate for the purposes of collec-tive bargaining.After negotiations between the committee and the respondent, anagreement was made on or about May 2, 1934 providing,inter alia,for an increase in wages.The agreement was to run for 60 days,but by mutual consent the parties continued to operate thereunderuntil some time in May, 1935.In the fall of 1934, while the respondent was endeavoring toobtain a contract with the United States Government for the manu-facture of a large amount of merchandise, it obtained a promisefrom the employees that there would be no labor trouble in theplant to interfere with the filling of the order.About 35 new andadditional men were hired to help do the work on the Governmentorder.After the completion of the Government order in December,1934, these new and additional men were discharged.While em-ployed by the respondent all but 3 of the additional men becamemembers of the MESA.In the spring of 1934 Harry Potter, who had become state chair-man of the MESA, left the employ of the respondent. Tony Moraco,one of the employees of the respondent, supplanted Potter as amember of the shop committee. Potter, however, continued to par-ticipate in the negotiations between the respondent and the shopcommittee as a representative of the MESA.During the middle of May, 1935, negotiations took place between therespondent and the shop committee concerning a new agreement. Themain demand of the employees was for an increase in wages. Thenegotiations were unsuccessful and a strike was called on May 21,1935.Negotiations continued during the strike, with the participa-tion of Potter and a United States Department of Labor Conciliator.An agreement was finally arrived at on or about June 1, 1935 andpending the drafting of a written contract the strikers returned towork on June 3, 1935. A dispute arose as to 7 men whom the re-spondent refused to reinstate on the ground of inefficiency, and onJune 6 the men struck again.The respondent's position was thatthe shop committee agreed to the discharge of the 7 men.Further negotiations continued which culminated in a writtenagreement on June 15, 1935, between the respondent and the shop DECISIONS AND ORDERS551committee on behalf of the MESA. This agreement called for anincrease in wages, and provided that no employees be dischargedwithout a hearing before the management and the shop committeeon specific charges.On June 17,1935 all of the employees,includingthe 7 whom therespondent had refused to reinstate,returned to,work..It is clear from the evidence that.on June 15, 1935, and at alltimes thereafter,theMESA was the representative of the majorityof the respondent's production and maintenance employees.III.THELABOR DISPU EIn order to complete the orders which had accumulated duringthe strike, the respondent, after the plant reopened on June 17, 1935,hired approximately 30 additional men, some ofwhom had workedfor the respondent while the Government order was being filled, andsome of whom were new.By the middle of July practically all of the accumulated ordershad been filled and respondent proceeded to reduce its working force.About July 15, 1935, after conferences between the management andthe employees,all the men in the tank heater department with theexception of the foreman were laid off.In the agreement of June 15,1935, the 31 men who were employeesof the respondent prior to the Government order of 1934 were desig-nated as "old men", and those employed while the Government orderwas being filled were "new men."About July 30, 1935 a notice wasposted on the time clock in the plant of the respondent that the newmen would be laid off on July 30 and the old men would be laid off onAugust 2, 1935.After the layoff of the new men another notice wasposted to the effect that the plant would be operated with the old menon a schedule of three days a week.Thus, by the end of July and the beginning of August, some depart-ments were being operated on a part time basis and others had beenpractically shut down.At or about this time, the respondent wishedto increase the working force in the machine shop, the key depart-ment, while at the same time shutting down the other departments.Repeated conferences were held between the management and theshop committee in reference to this matter.The positions of therespondent and the employees were diametrically opposed.The man-agement contended that new men, experienced in machine shop work,be employed in preference to the old men.The shop committee con-tended that there was sufficient stock in the machine shop, and thatin any event,under the agreement of June 15,1935, the respondentcould not hire any new men for the machine shop as long as old menwere still laid off.The management claimed that the shop committee,97571-36-vol 1-36 552NATIONALLABOR RELATIONS BOARDwas insisting upon a violation of Article 5 of the agreement.Thepertinent articles of that agreement are :"5.That when employees are laid off, seniority rights shall rule,and by departments."6.That when one department is shut down, men from thisdepartment will not be transferred or work in other departmentsuntil all old men only within that department, who were laid off,have been called back."7.That all new employees be laid off before any old employees,in order to guarantee if possible at least one week's full timebefore the working week is reduced to three days."For many years both before and after the organization of theemployees, it had been the practice at the plant of the respondent totransfer men from one department to another.This practice pre-vailed even after June 15, 1935.In this connection it should be noted-that when men were transferred from one department to another they.continued to receive their normal wages irrespective of the work done.Wages of employees of respondent depended on length of service.The discussions between the management and the shop committeecontinued until about August 19, 1935, when the shop committee wasgiven the alternative between consenting to an increase in workingforce of the machine shop with new men and a temporary shutdownin the other departments, on the one hand, and a temporary completeshutdown of the plant on the other.The shop committee was asked-to consult the men and advise the management which of these alter-natives they preferred.On August 21, 1935, another meeting tookplace, at which time the committee informed the management that-themen considered a temporary complete shutdown of the plant as-the preferable course.The same day the management placed a notice-on the time clock reading: "The factory will shut down Wednesdaynight, August 31st, until further notice"-and the plant was closed.On or about August 26th or 27th, Garry Sands, secretary-treasurerof the respondent during all of the occurrences in this case, and-Hilliard J. Sands, superintendent, went to the office of the businessagent of the International Association of Machinists, and negotiatedan agreement between the respondent and the International Associa-tion of Machinists, District No. 54, which was executed on or aboutAugust 31st and became effective September 3rd.Garry Sands testi-fied that he was advised to take this step by a friend who had a similaragreement with that union.The respondent opened its plant on Sep-tember 3rd.In order to do so it sent telegrams to each of its workers,almost all new men, who were members of the International Associa--tion of Machinists, and in addition called upon the Cuyahoga County DECISIONS AND ORDERS553relief organization to supply additional workers.The InternationalAssociation of Machinists also supplied the respondent with new help.With the exception of four men, none of the old men, members ofthe MESA, was called back to, work by the respondent. Two of thefour, Stanley Lipsky and Frank Pansky, after being sent for by therespondent on August 30th, were offered employment on the basis ofreduced hourly wages with increased rates at later dates and withguaranteed steady work.They were told to think it over and to comeback September 4th.Linsky testified that when he came back Sep-tember 5th, Garry Sands repeated his offer concerning the wages buttold him that if he wanted to work he would have to join the Inter-national Association of Machinists and would be given protectionagainst harassment by MESA men.Garry Sands denied that hemade joining the International Association of Machinists a prerequi-site to getting work but admitted the rest of the conversation.Pansky testified that when he came back September 4th, the wageoffer was repeated.He also testified that he was told by Garry Sandsthat he would have to join the International Association of Ma-chinists if he wanted to get the job, and that the rest of the old menwould not be recalled to work because their hourly rates were toohigh.Garry Sands expressed satisfaction with the agreement withthe International Association of Machinists, gave Pansky a blank forapplication to the International Association of Machinists to sign,and said that if Pansky worked for the rest of the afternoon hewould have enough for initiation fees.He also told Pansky that theagreement of June 15th was invalid because Potter had not signed it.Pansky filled out the application blank but did not work that after-noon.Garry Sands' version of the conversation is substantially thesame, except that he denied having said that Pansky would have tojoin the International Association of Machinists in order to get thejob, and that he did not want the rest of the old men back.Hefurther testified that he procured the application blank for Panskywhen the latter expressed a desire to join the International Associa-tion of Machinists, having heard from him, Sands, that the membersof the International Association of Machinists who were workingwere getting protection.Sands also testified that his reference to theinvalidity of the agreement of June 15th was on the ground that theold men had broken the agreement.However, Hilliard J. Sands, whowas' present at these conversations, admitted in his testimony thatGarry Sands told Pansky, Linsky, Dolish and Ochs, the four menwho were called back, that the offer of reemployment was being madeonly to them and not to the rest of the old men.None of the four, however, went back to work.A few of the oldmen asked respondent for work after the plant reopened, but weretold that their places were taken. 554NATIONAL LABOR RELATIONS BOARDWhen the MESA men discovered that the plant of the respondentwas in operation, they met with Harry Potter who communicated bytelephone with Garry Sands in behalf of the shop committee. Potterprotested against the lockout of the old men.He testified that in thecourse of this telephone conversation, he asked for a meeting withthemanagement, but Garry Sands refused and claimed that theagreement of June 15th was invalid because Potter had not signed it.Garry Sands admitted that Potter had 'called him, but denied thatPotter had asked for a meeting.He testified that when Potter threat-ened to have the plant picketed and to file charges under the Act, hereplied that the old men broke the agreement of June 15th. Panskytestified that he heard Potter ask Garry Sands to meet with him orwith the committee.The MESA men then immediately started topicket the plant and continued their picketing during the month ofSeptember.The plant continued in operation during the picketing.On or about September 10, 1935, at the request of the respondent,the agreement between it and the International Association ofMachinists, District No. 54, was cancelled by mutual consent of thecontracting parties.Garry Sands testified that he decided to havethe agreement cancelled because he was apprehensive of the conse-quences which might follow from the filing of a charge under theAct.However, the present employees continue to work under thesame terms as in the written agreement, at a wage scale considerablylover than that under which the old men had worked.IV.THE UNFAIR LABOR PRACTICESTo the complaint that the respondent has committed unfair laborpractices within the meaning of Section 8, subdivisions(1), (3)and (5),the following contentions are made in behalf of the respond-ent, aside from the arguments on constitutional grounds :1.The old employees wilfully violated the agreement of June 15,1935 in respect to shifting employees from one department to another.2.Even if there was an honest difference of opinion on the con-struction of that agreement,the respondent and the old employeesreached an impasse in their negotiations.The respondent was there-fore not obligated to continue negotiations and was further justifiedin replacing the old employees with new ones.In the course of the disputewhicharose after June 17th betweenthe respondent and the shop committee concerning building up theforce of the machine shop,the committee took the position that itwould not be a violation of the agreement of June 15th to transferold men who had been laid off to the machine shop, if they could dothe work, before new men were hired. DECISIONS AND ORDERS555It is true that the phrase "and by departments" was added toArticle 5 when it was originally submitted by the men in the follow-ing form : "That when employees are laid off, seniority rights shallrule."However, this was not integrated with Article 7 which pro-vided: "Thatallnew employees be laid off beforeanyold employees,in order to guarantee if possible at least one week's full time beforetheworking week is reduced to three days." The operation ofArticle 7 is not limited to departments.Yet it deals with the samesubject as Article 5. It is clear that the shop committee was notunreasonable in contending that the preference to old men over newmen applied to the whole plant and not only to departments.Besides, the problem was complicated by the fact that the disputeover building up the machine shop involved seniority in hiring aswell as in laying off, while the two articles involved state the ruleof seniority only in laying off.The confusion on the point is abun-dantly evident in the testimony of the old men, so much so, that coun-sel for the respondent, by resorting to a mixture of hypothetical andfactual questions in his cross-examination of them, confused ratherthan clarified the record.Because of its importance in explaining the respondent's conductduring and following the closing of the plant on August 21st, thereason for the opposition of the respondent to the transfer of oldmen from other departments to the machine shop must be explored.Garry Sands claimed that the opposition was based on inefficiency ofthe transfer system.However, in view of all the circumstances theclaim is not convincing.The shop of the respondent appears to behighly mechanized and the individual operations correspondinglysimplified.A complete set of new amen were broken in for the Gov-ernment order in 1934 without any apparent difficulty.No efficiencyrecords were introduced, and apparently none were kept.Employeeswere transferred from one department to another over a period ofyears both before and after the organization of the MESA, and mostof the old men had worked in the machine shop at some time or other.No evidence of persuasive materiality was introduced by therespondent to substantiate the claim that the old men were unsatis-factory when transferred from one department to another. In fact,the respondent failed to put in evidence showing that any particular'oldmen were inefficient when transferred.In this connection, the case of Jack Norman may be cited.Hewas one of the 7 whom the respondent refused to reinstate on June3rd.He was later discharged on the ground of inefficiency.Whenall the facts were put before the shop committee, it consented to thedischarge.It is true that Norman's case did not arise because of atransfer.However, the evidence tends to show that the shop com- 556NATIONAL LABOR RELATIONS BOARDmittee would have been reasonable if the respondent had in goodfaith attempted to show in specific cases that the transferring ofmen resulted in inefficiency.There is no evidence to show that therespondent had ever attempted to do so.Other evidence bearing on the subject of efficiency would showthe old men to better advantage than the new men. Charles Rudd, theforeman of the tank heater department, testified that in the springof 1935 with 8 old men in the department, 850 to 909 heaters were thedaily average, while in July, 1935, with only 2 old men, and withthe remainder new men, the highest number per day was 790. Fi-nally, no consideration of efficiency and experience deterred the-respondent from calling on the Cuyahoga County relief organizationfor a supply of workers when the plant was reopened in September.Rates of pay in the respondent's plant depended on length of serv-ice and not on the nature of the work. Thus, when old men weretransferred to any department, they continued to receive higher rates.than younger men in the same department.We are inclined to be-lieve that the impelling motive for the opposition of the respondentto transferring the old men ' to the machine shop instead of hiringnew men lay in this fact. In fact, Garry Sands testified that afterthe shutdown of August 21st, he complained to Albert Farrell, oneof the old men, about the unfairness of transferring men receivinghigh wages to do work which could be done by men receiving muchless.Although the Board is of the view that an honest difference ofopinion existed on the construction of the June 15th agreement, thecase against the respondent is not in any way prejudiced if the standof the shop committee in resisting the demand of the respondent to-build up the machine shop with new men instead of with old men isconsidered a violation of the agreement.After the shutdown ofAugust 21, 1935 the old MESA men continued to be employees ofthe respondent irrespective of the cause of the shutdown.The Na-tional Labor Relations Act makes no distinction based on the issuesinvolved in labor disputes.An "employee" under Section 2, subdivi-sion (3) of the Act includes "any individual whose work has ceasedas a consequence of, or in connection with, any current labor disputeor because of any unfair labor practice."Moreover, after the shut-down on August 21st, inasmuch as the MESA still represented amajority of the employees in an appropriate unit, it was, by virtueof Section 9(a) of the Act, the exclusive representative of the em-ployees for purposes of collective bargaining.The respondent, there-fore, could not alter the status quo without bargaining with theMESA. Instead of bargaining with the MESA, however, the re--spondent entered into an agreement with a union which did not rep-- DECISIONS AND ORDERS557resent its employees,and thereupon discharged the members of theMESA.The contention the respondent makes, however,is that its negotia-tions with the committee had reached an impasse at the time of theshutdown and further negotiations would have been'futile unless therespondent were prepared to accede to the committee's demands.It is hardly necessary to state that from the duty of the employerto bargain collectively with his employees there does not flow anyduty on the part of the employer to accede to demands of the em-ployees.However, before the obligation to bargain collectively isfulfilled, a forthright,candid effort must be made by the employerto reach a settlement of the dispute with his employees.Everyavenue and possibility of negotiation must be exhausted before itshould be admitted that an irreconcilable difference creating an im-passe has been reached.Of course no general rule as to the process.of collective bargaining can be made to apply to all cases.The proc-ess required varies with the circumstances in each case.But theeffort at collective bargaining must be real and not merely apparent.This could hardly be said of the conduct of the respondent in thiscase.The respondent was not justified in not negotiating with thecommittee after the shutdown of the plant.The closing of the planton August 21st was only "until further notice,"as the notice postedon the time clock by the respondent explicitly stated.Nothing was,said by Gary Sands or anybody else in behalf of the respondent to.the committee which would have indicated that the closing of the,shop meant that the old employees would not be recalled. It is.inconceivable that the committee would have accepted this, especiallysince the men had been so successful when they struck a few monthsearlier.Furthermore,a new issue arose after the shutdown which com-pletely overshadowed the issue of building up the machine shop.The respondent wished to reduce the wage rates of its employees.with guaranteed steady work.Why did not the respondent notifythe committee of this new offer?There was no reason to believethat the committee would not have considered it.As a matter offact, the respondent thought well enough of the proposition to offerit to four of its old men.A meeting with the respondent was asked for by Potter in behalfof the committee on September 4th, but Garry Sands refused. In-deed, there was no obligation on the employees to ask for a meeting.Since the plant was closed until further notice and the respondent.changed its position on the wage rates, the duty devolved upon therespondent to advise the committee of the new offer. Instead, therespondent surreptitiously entered into negotiations to replace the. 558NATIONAL LABOR RELATIONS BOARDMESA men with a new set of men at lower wages, some of thembelonging (in the opinion of its secretary-treasurer) to a mere con-servative union.This conduct is not compatible with a sincereeffort to bargain collectively with one's employees.We fail to see in the respondent's conduct anything other than arefusal on its part to bargain collectively with the representativeof its old employees.This, especially in conjunction with the nego-tiations of the respondent with the four men individually, consti-tuted a violation of the respondent's duty to bargain collectivelywith the representative of its employees.We are the less hesitant in reaching this conclusion because therecord shows that following the strikes in May and June, the re-spondent had become antagonistic to the MESA.Thus, when, latein July, Charles Rudd, an old MESA man, complained to Hilliard J.Sands, the superintendent, that the MESA men were being intinmi-dated while new men were being asked to join the International Asso-ciation of Machinists within 15 days after they began to work, con-trary to an oral understanding with the management, Sands repliedthat the management would rather have the International Associationof Machinists than the MESA because the former was more conserva-tive and did not call strikes often.Likewise, after Jack Norman wasdismissed about June 26, 1935 for incompetency, he was told byEdward McKiernan, assistant superintendent, not to worry, that he-would be taken back as soon as the respondent was rid of the MESA.The whole conduct of the respondent leaves no other reasonableinference than that the old employees were locked out, dischargedand refused employment because they were members of the Mechan-icsEducational Society of America and had engaged in concertedactivities for the purpose of collective bargaining.By failing to recall its employees who were members of the Me-chanics Educational Society of America, and by requiring that fourof them join the International Association of Machinists as a con-dition of employment, the respondent discriminated against its em-ployees in regard to tenure of employment, and thereby discouragedmembership in the Mechanics Educational Society of America, alabor organization.By refusing to bargain collectively with the representative of itsemployees, and by discriminating against its employees in regardto tenure of employment, the respondent interfered with, restrainedand coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.The men discharged were : Tony Avon, Clarence Ball, JosephBlaha,William Brandt, Frank Dolish, C. J. Dusek, Albert Farrell,H. H. Garms, John Greeley, Mike Hudak, Lada Jindra, Leo Kahn, DECISIONS AND ORDERS559Stanley Linski, H. J. Meyer, Tony Moraco, Martin Moritz, LouisNagy, Elmer Ochs, Frank Pansky, John Pansky, John Popp, C. E.Rudd, Ed. Stack, Joe Swancer, Emil Tulow, W. Bakum, Charles,Becks,Joseph Bondra, Stanley Dymidowski, Max Feinstein, CarlFrank, RobertHerman,Robert Hronek, Myron Kanner, EmmettKenna,JosephKozlowski,WillardKraus,LouisMeyers, JohnPatchford,Henry Schilthorn, George Sevcik,WilliamSumanek,.John Sweitzer, Harold Wenger, Matthew Wiersch, Clarence Wisniew-ski, Joseph Wycickowski.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON INTERSTATE COMMERCEThe respondent contends that since the picketing which took placeafter its plant was reopened in September did not interfere with theoperations of its plant, and commerce was therefore in no wise affected,the Board has no jurisdiction.The remedy provided by the Actis preventive.There is therefore no necessity that an actual obstruc-tion to commerce exist in each case before the Board assumes juris-diction.It is sufficient if the acts of the respondent lead or tend tolead to labor disputes burdening and obstructing commerce and the,free flow of commerce. Furthermore, during the strikes in Mayand June, 1935, the plant of the respondent was completely shutdown.We find that the aforesaid acts of the respondent have led andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYIn administering the remedies provided by the Act, and wishing toprotect the right to collective bargaining of the employees of therespondent who were locked out and discriminatorily discharged, theBoard considers it imperative that these employees be reinstated toemployment by the respondent on the same basis as to wages andother conditions of employment that existed prior to August 21, 1935,with back pay from September 3, 1935, when the plant reopened, to^the date of offer of such reinstatement, less amounts earned by eachduring such period.CONCLUSIONS OF LAWUpon the basis of foregoing findings of fact, and upon the entirerecord in the proceeding, the Board finds and concludes as a matterof law:1.The production and maintenance departments of the plant of therespondent constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act. .560NATIONAL LABOR RELATIONS BOARD2.The Mechanics Educational Society of America is a labororganization within the meaning of Section 2, subdivision (5) of theAct.3.By virtue of Section 9 (a) of the Act, the Mechanics Educational'Society of America, having been designated as their representativefor the purposes of collective bargaining by a majority of the em-ployees in an appropriate unit, was the exclusive representative ofall the employees in such unit for the purposes of collective bar-gaining.4.The respondent, by refusing to bargain collectively with therepresentative of its employees, has engaged in and is engaging inunfair labor practices, within the meaning of Section 8, subdivision.(5) of the Act.5.The respondent, by discriminating in regard to tenure of em-ployment, and thereby discouraging membership in the MechanicsEducational Society of America, has engaged in and is engaging inunfair labor practices, within the meaning of Section 8, subdivision,(3)of the Act.6.The respondent, by interfering with, restraining and coercing its,employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,-within the meaning of Section 8, subdivision (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law andpursuant to Section 10(c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Sands Manufacturing Company, and its officers, shall:1.Cease and desist:(a) from interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities, for thepurpose of collective bargaining or other mutual aid or protection;(b) from discouraging membership in the Mechanics EducationalSociety of America by discrimination in regard to tenure of employ-ment or any term or condition of employment; and(c) from refusing to bargain collectively with the Mechanics Edu-cational Society of America as the exclusive representative of all itsproduction and maintenance employees, other than those engagedin a supervisory or clerical capacity, for the purpose of collective DECISIONS AND ORDERS561bargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.2.Take the following action, which the Board finds will effectuatethe policies of the Act :(a) offer to all of the employees listed in part IV of the findingsof fact immediate and full reinstatement, respectively, to their former_positions with all the rights and privileges previously enjoyed;(b)make whole said employees for any losses of pay they havesuffered by reason of their discharge by payment, respectively, of asum of money equal to that which each would normally have earnedaswages during the period from September 3, 1935 to the date ofoffer of reinstatement, computed at the wage rate each was paidprior to discharge, less the amount which each may have earned dur-ing such period; and in the event of any dispute as to the amountdue, the dispute shall be laid before this Board, for determinationwithin the terms set forth in this Order; and(c) upon request, bargain collectively with the Mechanics Educa-tional Society of America as the exclusive representative of all itsproduction and maintenance employees, other than those engaged in asupervisory or clerical capacity, for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment and-other conditions of employment.